Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 9 is objected to because “first and second ends” in line 2 should be --a first end and a second end--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2 and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kline et al. (U.S. 6,125,763) in view of Schuler et al. (U.S. 5,099,645) and further in view of Jones (U.S. 6,073,437).

    PNG
    media_image1.png
    836
    531
    media_image1.png
    Greyscale


Re claim 1:
Kline discloses a hybrid propulsion system (Fig. 6), comprising: 
a housing (118, cylindrical casing - Col. 4, Lines 31-32) having a first end (Modified Fig. 6 above - A (person having ordinary skill in the art would recognize element A as a type of first end)) and a second end (Modified Fig. 6 above - B (person having ordinary skill in the art would recognize element B as a type of second end)) and defining a cavity (see Fig. 6 - cross section of element 118 is shown and an internal cavity is shown within the material boundaries of element 118); 
an ignition system (146, igniter - Col. 5, Line 21 (different than the claimed invention)) extending into the cavity (see Fig. 6 - element 146 is shown extending into internal space formed by element 118); 
a solid-grain fuel material (132, hybrid fuel grain - Col. 4, Line 32) and positioned in the cavity (see Fig. 6 - element 132 is shown positioned in internal space formed by element 118) and exposed to the ignition system (146)(see Fig. 6 - element 132 is shown exposed to element 146 (once element 130 is consumed as described in Col. 5, Lines 61-62)), the fuel material (132) having a combustion surface (Modified Fig. 6 above - C (person having ordinary skill would recognize element C as a type of combustion surface)); 
a combustion chamber (134, central channel - Col. 4, Line 45 (see Col. 4, Lines 49-50)) defined between the combustion surface (Modified Fig. 6 above - C) and the second end (Modified Fig. 6 above - B)(see Modified Fig. 6 above - element 134 is shown defined between elements C and B); 
an oxidizer port (160, bore - Col. 5, Line 40) arranged to provide a flow of an oxidizer (144, oxidizing agent - Col. 5, Line 26) to the combustion chamber (134)(see Figs. 6, 15A, and 15B, Col. 5, Line 66 - Col. 6, Line 2, and Col. 7, Lines 52-61); 
a nozzle (120, nozzle - Col. 4, Lines 24-25) positioned at the second end (Modified Fig. 6 above - B)(see Modified Fig. 6 above - element 120 is shown positioned at element B); 
wherein combustion of the fuel material (132) in the combustion chamber (134)(Col. 7, Line 57-61) maintains thrust (see Fig. 22 (from 3 sec to 15 sec) and Col. 8, Lines 48-62)  at a flow rate of the oxidizer (144)(Col. 7, Lines 52 - 61) for a duration of at least between 1 and 15 seconds (see Fig. 22 (from 3 sec to 15 sec) and Col. 8, Lines 48-62).
Kline fails to disclose a solid-grain fuel material free of an oxidizer.
Schuler teaches a solid-grain fuel material (18, solid fuel grain - Col. 3, Lines 25-26) free of an oxidizer (Col. 3, Lines 25-27).
It would have been obvious to one having ordinary skill in the art before the invention was made to have modeled the solid-grain fuel material of Kline after that of Schuler (thereby making the fuel material of Kline free of oxidizer as taught by Schuler) for the advantage of supporting a fuel rich combustion around 2300F (Schuler; Col. 2, Lines 54-55).
Kline fails to disclose the ignition system comprising at least two electrodes extending into the cavity.
Jones teaches an ignition system (223, arc-producing ignition system - Col. 13, Line 7) comprising at least two electrodes (221, 222, carbon electrodes - Col. 13, Lines 8-9) extending into a cavity (see Fig. 5 - a type of cavity is shown at element 226).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the ignition system of Kline after that of Jones (thereby extending the electrodes of Jones in the cavity of Kline and exposing them to the solid-grain fuel material of Kline) for the advantage of being able to restart (Jones; Col. 13, Lines 17-21).
Kline fails to teach maintaining thrust of no more than 5N at a flow rate of the oxidizer of no more than 5 g/s.
Schuler teaches that the flow rate of oxidizer is a results effective variable that throttles thrust (Col. 4, Lines 30-35, Claim 17, and see Fig. 1).  Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kline by varying the flow rate of oxidizer such that the system maintains thrust of no more than 5N at a flow rate of the oxidizer of no more than 5 g/s as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Re claim 2:
Kline/Schuler/Jones teaches the hybrid propulsion system (Kline; Fig. 6) of claim 1 (as described above), wherein the hybrid propulsion system has a specific impulse (Isp) greater than 100 seconds (Kline; Col. 8, Lines 48-51).
Re claim 6:
Kline/Schuler/Jones teaches the hybrid propulsion system (Kline; Fig. 6) of claim 1 (as described above), wherein the oxidizer (144) is gaseous oxygen (GOX), hydrogen peroxide (H2O2), or nitrous oxide (N2O)(Kline; Col. 5, Lines 25-33).
Re claim 7:
Kline/Schuler/Jones teaches the hybrid propulsion system (Kline; Fig. 6) of claim 1 (as described above), wherein the fuel material comprises at least one of Acrylonitrile Butadiene Styrene (ABS)(Kline; Col. 4, Line 38), Polymethyl methacrylate (PMMA), Polyvinyl Chloride (PVC), and Nylon-12.
Re claim 8:
Kline/Schuler/Jones teaches the hybrid propulsion system (Kline; Fig. 6) of claim 1 (as described above), wherein the hybrid propulsion system maintains thrust in a range of about 0.1 N to about 5 N (Kline; see Fig. 22 (thrust is shown beginning and ending at 0 and then crossing to approximately 50,000 LBS (approximately 222,411 N) and therefore crosses through thrust in a range of 0.1 to 5 N)).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kline et al. (U.S. 6,125,763) in view of Schuler et al. (U.S. 5,099,645) and Jones (U.S. 6,073,437), as applied to claim 1 above, and further in view of Fuller (U.S. 2009/0217525).
Re claim 5:
Kline/Schuler/Jones teaches the hybrid propulsion system (Kline; Fig. 6) of claim 1 (as described above).
Kline/Schuler/Jones fails to disclose wherein the fuel material comprises a plurality of flat layers formed by an additive manufacturing process.
Fuller teaches wherein a fuel material (Para 28 - “a photopolymeric plastic fuel”) comprises a plurality of flat layers formed by an additive manufacturing process (see Fig. 2 and Para 28 - “…method of making the stereolithographic rocket motor includes the steps of repetitively disposing a photopolymeric plastic fuel in layers, exposing each of the layers to photolithographically curing illumination…” (a type of additive manufacturing process)).
It would have been obvious to one having ordinary skill in the art before the invention was made to have modeled the fuel material of Kline/Schuler/Jones after that of Fuller (thereby including plurality of flat layers formed by additive manufacturing process) for the advantage of being able to achieve fuel grains of any size and shape with improved performance and compact designs (Fuller; Para 21).
Allowable Subject Matter
Claims 9-12 are allowed.
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 9-12 are allowed and Claims 3-4 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein combustion of the fuel material in the combustion chamber is dominated by radiative heat transfer” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 3 and 9-12.
Additionally, the prior art of record does not teach “a newly exposed internal surface of the fuel material has newly exposed ridges that act as newly exposed micro-electrodes that produce localized electrical arcing thereon and re-ignite the newly exposed combustion surface” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 4.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Proell (U.S. 3,460,348).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12/10/10